Name: Commission Implementing Regulation (EU) NoÃ 724/2011 of 25Ã July 2011 amending Regulation (EU) NoÃ 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: criminal law;  maritime and inland waterway transport;  fisheries;  cooperation policy
 Date Published: nan

 26.7.2011 EN Official Journal of the European Union L 194/14 COMMISSION IMPLEMENTING REGULATION (EU) No 724/2011 of 25 July 2011 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU fishing vessels) as well as procedures for establishing a European Union list of such vessels. Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list of IUU fishing vessels is set out in Commission Regulation (EU) No 468/2010 (2). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, the Union list should comprise fishing vessels included in the IUU vessel lists adopted by regional fisheries management organisations. (4) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in IUU fishing, the Commission shall update the Union list. (5) The Commission has received the updated lists from the annual meetings of the regional fisheries management organisations. (6) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations lists, the updated Union list should include the different names and/or flags as established by the respective regional fisheries management organisations. (7) Regulation (EU) No 468/2010 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. ANNEX PART B Vessels listed in accordance with Article 30 of Regulation (EC) No 1005/2008 IMO (1) ship identification number/RFMO reference Vessels name (previous name) (2) Flag State [RFMO] (2) Listed in RFMO (2) 20080003 (ICCAT) ABDI BABA 1 (EROL BÃ LBÃ L) Bolivia (previous flag: Turkey) ICCAT 20060010 (ICCAT) ACROS No 2 Unknown (latest known flag: Honduras) ICCAT 20060009 (ICCAT) ACROS No 3 Unknown (latest known flag: Honduras) ICCAT 7306570 ALBORAN II (WHITE ENTERPRISE) Panama (previous flag: St Kitts and Nevis) NEAFC, NAFO, SEAFO ALDABRA Togo CCAMLR, SEAFO 7036345 AMORINN Togo CCAMLR, SEAFO 12290 (IATTC)/200800007 (ICCAT) BHASKARA No10 Unknown [IATTC]/Indonesia [ICCAT] IATTC, ICCAT 12291 (IATTC)/200800008 (ICCAT) BHASKARA No9 Unknown (latest known flag: Indonesia) IATTC, ICCAT 141 (IATTC)/200800009 (ICCAT) BHINEKA Indonesia IATTC, ICCAT 20060001 (ICCAT) BIGEYE Unknown ICCAT 20040005 (ICCAT) BRAVO Unknown ICCAT 9407 (IATTC)/200800019 (ICCAT) CAMELOT Unknown IATTC, ICCAT 5769 (IATTC) CARIBBEAN STAR No. 31 Unknown IATTC 6803961 CARMELA (GOLD DRAGON/GOLDEN SUN) Unknown (latest known flags: Togo, Equatorial Guinea) [CCAMLR]/Togo [SEAFO] CCAMLR, SEAFO 20080002 (ICCAT) CEVAHIR (SALIH BAYRAK TAR) Bolivia (previous flag: Turkey) ICCAT 6622642 CHALLENGE (MILA/PERSEVERANCE) Panama (previous flags: Equatorial Guinea, UK) CCAMLR, SEAFO CHERNE (BIGARO, SARGO) [CCAMLR]/BIGARO (SARGO) [SEAFO] Mongolia (previous flag: Togo) [CCAMLR]/Togo [SEAFO] CCAMLR, SEAFO 125 (IATTC)/200800020 (ICCAT) CHIA HAO No 66 Unknown IATTC, ICCAT 8713392 CHU LIM (YIN PENG/THOR 33) Unknown (latest known flags: Togo, North Korea) [CCAMLR]/Togo [SEAFO] CCAMLR, SEAFO 6607666 CONSTANT (TROPIC/ISLA GRACIOSA) Unknown (latest known flags: Equatorial Guinea, South Africa) [CCAMLR]/Equatorial Guinea [SEAFO] CCAMLR, SEAFO 20080001(ICCAT) DANIAA (CARLOS) Guinea Republic ICCAT 8422852 DOLPHIN (OGNEVKA) Russia (previous flag: Georgia) [NAFO]/Russia [SEAFO]/no flag indicated (NEAFC) NEAFC, NAFO, SEAFO 6163 (IATTC)/200800018 (ICCAT) DRAGON III Unknown IATTC, ICCAT 8604668 EROS DOS (FURABOLOS) Panama (previous flag: Seychelles) NEAFC, NAFO, SEAFO FU LIEN No. 1 Georgia WCPFC 200800005 (ICCAT) GALA I (MANARA II/ROAGAN) Unknown (latest known flags: Libya, Isle of Man) ICCAT 6591 (IATTC)/20090006 (ICCAT) GOIDAU RUEY No 1 Unknown [IATTC]/Unknown (latest known flags: Belize, Costa Rica) [ICCAT] IATTC, ICCAT 7020126 GOOD HOPE (TOTO/SEA RANGER V) Nigeria (previous flag: Belize) CCAMLR, SEAFO 6719419 GORILERO (GRAN SOL) Unknown (latest known flags: Sierra Leone, Panama) [NAFO]/Unknown [NEAFC]/Sierra Leone (latest known flag: Panama) [SEAFO] NEAFC, NAFO, SEAFO 2009003 (ICCAT) GUNUAR MELYAN 21 Unknown IOTC, ICCAT 7322926 HEAVY SEA (DUERO/KETA) Panama CCAMLR, SEAFO 5829 (IATTC)/200800010 (ICCAT) HIROYOSHI 17 Indonesia IATTC, ICCAT 201000004 (ICCAT) HOOM XIANG 11 Unknown (latest known flag: Malaysia) [IOTC]/Malaysia [ICCAT] IOTC, ICCAT 7332218 IANNIS 1 Panama [NAFO]/Unknown [NEAFC]/Unknown (latest known flag: Panama) [SEAFO] NEAFC, NAFO, SEAFO 5833 (IATTC)/200800011 (ICCAT) JIMMY WIJAYA 35 Indonesia IATTC, ICCAT JINN FENG TSAIR No 1 Chinese Taipei WCPFC 9505 (IATTC)/200800022 (ICCAT) JYI LIH 88 Unknown IATTC, ICCAT 6905408 KUKO (TYPHOON-1/RUBIN) [CCAMLR]/TYPHOON-1 (RUBIN) [SEAFO] Mongolia (previous flags: Togo, Seychelles) [CCAMLR]/Togo [SEAFO] CCAMLR, SEAFO 9037537 LANA (ZEUS/TRITON-1) [CCAMLR]/ZEUS (TRITON-1) [SEAFO] Mongolia (previous flags: Togo, Sierra Leone) [CCAMLR]/Unknown (latest known flags: Togo, Sierra Leone) [SEAFO] CCAMLR, SEAFO 20060007 (ICCAT) LILA No 10 Unknown (latest known flag: Panama) ICCAT 7388267 LIMPOPO (ROSS/ALOS) Unknown (latest known flags: Togo, Ghana) CCAMLR, SEAFO 20100003 (ICCAT) LINGSAR 08 Indonesia ICCAT 20040007 (ICCAT) MADURA 2 Unknown ICCAT 20040008 (ICCAT) MADURA 3 Unknown ICCAT 7325746 MAINE Guinea Conakry NEAFC, NAFO, SEAFO 20060002 (ICCAT) MARIA Unknown ICCAT 9435 (IATTC)/200800006 (ICCAT) MARTA LUCIA R Colombia IATTC, ICCAT 20060005 (ICCAT) MELILLA No 101 Unknown (latest known flag: Panama) ICCAT 20060004 (ICCAT) MELILLA No 103 Unknown (latest known flag: Panama) ICCAT 20100005 (ICCAT) MILA A (SAMSON) Honduras ICCAT 7385174 MURTOSA Unknown (latest known flag: Togo) NEAFC, NAFO, SEAFO 5883 (IATTC) MUTIARA 28 Indonesia IATTC 8721595 NEMANSKIY Unknown NAFO 14613 (IATTC) NEPTUNE Georgia IATTC, WCPFC 20060003 (ICCAT) No. 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT 20060008 (ICCAT) No. 2 CHOYU Unknown (latest known flag: Honduras) ICCAT 20060011 (ICCAT) No. 3 CHOYU Unknown (latest known flag: Honduras) ICCAT 9230658 NORTH OCEAN (JIAN YUAN/BOSTON-1) China (previous flags: Georgia, Russia) CCAMLR, SEAFO 20040006 (ICCAT) OCEAN DIAMOND Unknown ICCAT 7826233 OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT 11369 (IATTC)/200800025 (ICCAT) ORCA Unknown (latest known flag: Belize) IATTC, ICCAT 20060012 (ICCAT) ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT 9404285 PARSIAN SHILA Iran ICCAT 92 (IATTC)/200800012 (ICCAT) PERMATA Indonesia IATTC, ICCAT 5911 (IATTC)/200800013 (ICCAT) PERMATA 1 Indonesia IATTC, ICCAT 9509 (IATTC)/200800014 (ICCAT) PERMATA 102 Indonesia [IATTC]/Unknown (latest known flag: Indonesia) [ICCAT] IATTC, ICCAT 93 (IATTC)/200800026 (ICCAT) PERMATA 138 Indonesia [IATTC]/Unknown [ICCAT] IATTC, ICCAT 5813 (IATTC)/200800015 (ICCAT) PERMATA 2 Indonesia IATTC, ICCAT 5815 (IATTC)/200800016 (ICCAT) PERMATA 6 Indonesia IATTC, ICCAT 5907 (IATTC)/200800017 (ICCAT) PERMATA 8 Indonesia IATTC, ICCAT 6706084 RED (KABOU) Panama (previous flag: Guinea Conakry) NEAFC, NAFO, SEAFO 6818930 REX (CONDOR/INCA) Unknown (latest known flags: Togo, Seychelles) [CCAMLR]/Togo [SEAFO] CCAMLR, SEAFO 95 (IATTC)/200800027 (ICCAT) REYMAR 6 Unknown (latest known flag: Belize) IATTC, ICCAT 20100002 (ICCAT) RWAD 1 (MARINE 88) Oman (previous flag: St Kitts) ICCAT 8221947 SENTA (SHIN TAKARA MARU) Panama (previous flag: Japan) WCPFC 7322897 SIMA QIAN BARU 22 (CORVUS/GALAXY) [CCAMLR]/CORVUS [SEAFO] Democratic Peoples Republic of Korea [CCAMLR]/Panama [SEAFO] CCAMLR, SEAFO 200800004 (ICCAT) SHARON 1 (MANARA I/POSEIDON) Unknown (latest known flags: Libya, UK) ICCAT 20050001 (ICCAT) SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: St Vincent and Grenadines) ICCAT 7347407 SUNNY JANE Unknown (latest known flag: Belize) NAFO 9405 (IATTC)/200800028 (ICCAT) TA FU 1 Unknown IATTC, ICCAT 13568 (IATTC)/20090007 (ICCAT) TCHING YE No. 6 Unknown (latest known flags: Panama, Belize) IATTC, ICCAT 9319856 TROSKY (PALOMA V) Cambodia (previous flags: Namibia, Uruguay) [CCAMLR]/Unknown [SEAFO] CCAMLR, SEAFO 129 (IATTC)/200800029 (ICCAT) WEN TENG No. 688 Unknown (latest known flag: Belize) IATTC, ICCAT 9230672 WEST OCEAN (KIEV/DARVIN-1) China (previous flags: Georgia, Russia) CCAMLR, SEAFO 9042001 XIONG NU BARU 33 (DRACO-1, LIBERTY) [CCAMLR]/DRACO-1 [SEAFO] ) Democratic Peoples Republic of Korea [CCAMLR]/Panama [SEAFO] CCAMLR, SEAFO YU FONG 168 Chinese Taipei WCPFC 2009002 (ICCAT) YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT 7321374 YUCATAN BASIN (ENXEMBRE/FONTE NOVA) Panama (previous flag: Morocco) NEAFC, NAFO, SEAFO (1) International Maritime Organisation. (2) For any additional information consult the websites of the RFMOs.